Citation Nr: 0526182	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chronic anxiety 
disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

In a September 2002 statement, the veteran requested that his 
claim of entitlement to service connection for a heart 
disorder be reopened.  As that issue has not yet been 
adjudicated by the RO, it is referred back for appropriate 
action. 

This case has been advanced on the Board's docket due to the 
advanced age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's chronic anxiety disorder is not shown to be 
manifested by occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation, obsessional rituals, impaired impulse control, 
near-continuous panic or depression affecting the ability to 
function independently, or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for chronic anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 2004 statement of the case and a 
supplemental statement of the case issued in April 2005, the 
RO notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In an October 2004 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment reports have been received 
and are included in the claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the August 2002 RO decision was made after November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until October 2004.  The Court held that an 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini at 22, 23.  VA must 
provide notice, consistent with the requirements of 
§ 5103(a), 3.159(b), and Quartuccio, supra, that informs the 
veteran of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, that the veteran is to provide, and that the veteran 
provide any evidence in his possession that pertains to the 
claims.  The Board finds that the veteran received such 
notice in October 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in October 2004 was not given 
prior to the August  2002 RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the April 
2005 supplemental statement of the case provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to statements submitted by the veteran's 
daughter and VA outpatient treatment reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004). 

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail). 

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently assigned a 50 percent disability 
rating for chronic anxiety disorder under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9413.  He now contends 
that his disorder is more disabling than previously 
evaluated, and he has appealed for an increased rating.

Under Diagnostic Code 9413, a 50 percent disability rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2004).

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, and if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002). Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores ranging between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV, 46 - 47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Applying the above criteria to the facts in this case, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 50 percent for the veteran's service-
connected chronic anxiety disorder.  

The veteran was afforded a VA examination in April 2000.  At 
that time, it was noted that he was accompanied by his 
daughter who provided much of the substantive information 
because of the veteran's apparent inability to do so.  
Following examination of the veteran, the examiner concluded 
that the veteran's Axis I diagnosis was chronic anxiety 
condition in partial remission, associated with moderately 
severe social and community maladjustments and an Axis II 
diagnosis of personality traits, unspecified.  He rendered a 
GAF scale score of 55.  

VA treatment records dated in April 2000 indicate that the 
veteran's daughter reported that the veteran has recently 
worsened.  She stated that the veteran had become more 
isolative, agitated, and was more easily angered.  Following 
examination of the veteran, the assessment was to rule out 
dementia with delusions.  On subsequent psychological testing 
in April 2000, the examiner concluded that the veteran 
clearly met the criteria for dementia which was at least 
moderately impairing.  The examiner noted that while the 
etiology of the dementing condition might be vascular in 
nature, the global pattern of impaired adaptive abilities was 
suggestive of a primary degenerative dementia.  Later in 
April 2000, it was reported that MRI results revealed 
cerebral atrophy and deep white mental ischemic changes 
suggestive of multi-infarct dementia.  VA treatment records 
dated in October 2000 indicate that the veteran was staying 
with his daughter and was unable to live alone.  The 
diagnosis was dementia with delusion, and his medication was 
increased.  In a VA examination for housebound status or 
permanent need for regular aid and attendance report dated in 
May 2001, it was reported that the veteran was unable to care 
for himself and required constant supervision because of 
Alzheimer's disease, severe dementia, and depression.

A November 2003 report from a VA neurology clinic noted that 
the veteran had been diagnosed with advanced dementia and 
disordered behavior.  It was noted that the veteran could not 
care for himself at all and needed around-the-clock 
supervision and support.  He was not to be left alone due to 
safety concerns.  

In a February 2004 statement, the veteran's daughter (and 
caregiver) stated the veteran has delusions, anger, and was 
unable to recall things from memory.  

During VA outpatient treatment in February 2004, it was noted 
that the veteran had dementia of the Alzheimer's type that 
was worsening.  It was noted that the veteran was unable to 
dress, feed, or bathe himself and attended adult day care 
twice each week.  In June 2004, the veteran was diagnosed 
with vascular dementia with delusions and physical 
aggressiveness.  He was assigned a GAF score of 41 to 50.  
His speech was coherent, his affect was dysphoric.  No 
suicidal or homicidal ideations or hallucinations were noted.  
In September 2004, it was noted that the veteran had been 
very paranoid and hostile.  He was then diagnosed with mixed 
dementia with delusions and physical aggressiveness. 

Following a review of the objective medical evidence of 
record, the Board finds that a rating in excess of 50 percent 
is not warranted for the veteran's service-connected chronic 
anxiety disorder.  It is important to note that the currently 
assigned 50 percent rating assigned for the veteran's 
disability is based on the current manifestations of his 
chronic anxiety disorder, not his dementia of the Alzheimer's 
type.  

The evidence of record has shown that since 2000, the veteran 
has been diagnosed as having dementia.  In late 2001, it was 
reported that he was unable to care for himself or live alone 
due to symptoms related to this diagnosis.  In 2003, it was 
reported that he had, in pertinent part, advanced dementia.  
During VA outpatient treatment from February to June 2004, he 
was again diagnosed with dementia.  Although, the VA examiner 
in 2000 did conclude that the veteran did have symptoms of 
anxiety which was in partial remission, records dated from 
mid to late 2000 through the present show a  diagnosis of 
dementia either characterized as of the Alzheimer's type or 
as vascular and mixed dementia.  Notably, the predominant 
symptomatology reported since the 2000 VA examination, which 
was the primary basis for the increase to a 50 percent 
evaluation, has clearly been, as documented in the medical 
evidence, the veteran's cognitive decline due to dementia.  
While the medical evidence of record clearly documents the 
signs and symptoms associated with the veteran's nonservice-
connected dementia, as well as the related treatment, this 
medical evidence does not show an increase in the 
symptomatology associated with the veteran's anxiety.  In 
fact, other than the April 2000 VA examination, none of these 
medical records make reference to the veteran's service-
connected anxiety disorder.  Thus, there simply is no 
objective evidence of record that indicates that a 70 percent 
disability evaluation is in order for the veteran's service-
connected anxiety.  Taking all these factors into 
consideration, the Board finds that a rating in excess of 50 
percent is not warranted with respect to the veteran's 
current symptomatology.  

The Board thus finds that Board finds that the preponderance 
of the evidence is against an increased disability rating for 
the veteran's chronic anxiety disorder.  The reported 
symptoms pertaining specifically to anxiety are not of such 
severity as to warrant a 70 percent disability rating under 
the provisions of Diagnostic Code 9413 (2004).  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  4.3.

ORDER

A rating evaluation in excess of 50 percent for chronic 
anxiety disorder is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


